Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 12/9/2019 is made of record.  Claims 1-2 are cancelled; and claims 3-5 are currently pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al (US 2005/0072547 A1) in view of 
Regarding claim 3, Osanai et al disclose aluminum ceramic bonded substrate.  The aluminum-silicon alloy containing 0.1 to 1.5% by weight of silicon and 0.03 to 0.10 wt% of boron (abstract).  See example 8, wherein a mold houses an aluminum nitride substrate (i.e. reads on the ceramic member in present claim 3).  Then molten aluminum containing 0.5 wt% of silicon and 0.04 wt% of boron was injected into the mold (i.e. amount of aluminum is 99.46 wt% and reads on purity of aluminum member before bonding in present claim 3).
Osanai et al are silent with respect to grain boundary length in the thickness direction.
2, for preventing cracks from developing depending on the thickness of ceramic/aluminum bonded substrate.
Regarding claim 4, in addition to 7a above, aluminum/ceramic bonding substrate comprises a ceramic substrate and an aluminum alloy member of an aluminum-silicon alloy bonded to the ceramic substrate (paragraph 0020) and a power module using the aluminum/ceramic bonded substrate (paragraph 0024).
Regarding claim 5, see example 8, wherein thickness of the aluminum alloy plate is 0.15 mm (paragraph 0069).
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Osanai et l (US 2007/0042215 A1) teach aluminum ceramic bonding substrate wherein an aluminum plate is bonded directly to a ceramic substrate by cooling and solidifying molten aluminum and the aluminum silicon alloy comprises 0.1 to 1.5 wt% of silicon and 0.03 to 0.1 wt% of boron.  The grain size of aluminum plate is 10 mm or less (abstract) and also see example 8.  Shikata et al (US 2013/0181593 A1) teach ceramic substrate (abstract).  By adjusting the weight of sintering agent, it is possible to adjust average grain width of the grain boundary phase formed between the crystal grains (paragraph 0063) and the crystal grain size may be adjusting the firing time (paragraph 0067).  Nakano et al (J. Am. Ceram. Soc., 2002, 85(12), pp 3093-95) teach microstructural characterization of AlN ceramic with a thermal conductivity value that is high in which the amount of grain boundary phase was small (abstract).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764